        Case 1:21-cv-00710-CCC Document 16 Filed 06/30/21 Page 1 of 9




Attorneys for Plaintiffs

Joshua Prince, Esq.
Attorney Id. No. 306521
Civil Rights Defense Firm, P.C.
646 Lenape Road
Bechtelsville, PA 19505
(888) 202-9297 ext 81114
(610) 400-8439 (f)
Joshua@CivilRightsDefenseFirm.com

Adam Kraut, Esq.
Attorney Id. No. 318482
Firearms Policy Coalition
1215 K Street, 17th Floor
Sacramento, CA 95814
(916) 476-2342
Akraut@fpclaw.org

Attorney for Defendant

Alexander Korn, Esq.
Deputy Attorney General
Attorney Id. No. 323957
Office of Attorney General
15th Floor, Strawberry Square
Harrisburg, PA 17120
(717) 712-2037
Akorn@attorneygeneral.gov

              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

      JULIO SUAREZ;                      :     Civil Rights Complaint
      DANIEL R. BINDERUP;                :     42 U.S.C. § 1983
      DANIEL F. MILLER;                  :
      FIREARMS POLICY                    :     Civil Action No. 1:21-CV-710
      COALITION, INC.; and,              :
      SECOND AMENDMENT                   :
              Case 1:21-cv-00710-CCC Document 16 Filed 06/30/21 Page 2 of 9




           FOUNDATION,                              :
                                                    :
                              Plaintiffs            :
                    v.                              :
                                                    :
           COL. ROBERT EVANCHICK,                   :
             Commissioner of Pennsylvania           :
             State Police                           :
                          Defendant                 :


                            JOINT CASE MANAGEMENT PLAN

        Instructions: In many cases there will be more parties in the action than there are spaces
provided in this form. Each party shall provide all requested information. If the space on this
form is not sufficient, the form should be retyped or additional pages attached.

        No party may submit a separate Case Management Plan. Disagreements among parties
with respect to any of the matters below shall be set forth in the appropriate section.

        Having complied with the meet and confer requirements set forth in the LOCAL RULES,
or with any orders specifically modifying their application in the above-captioned matter, the
parties hereby submit the following Joint Case Management Plan.
(Revised 06/2017)
         Case 1:21-cv-00710-CCC Document 16 Filed 06/30/21 Page 3 of 9




1.   Principal Issues

       1.1    Separately for each party, please give a statement summarizing this case:
              By plaintiff(s):

              Defendant’s implementation and active enforcement of 18 Pa.C.S. §§ 6106, 6107,
              6108, 6109 and policies, practices, and customs related thereto violate the Second
              and Fourteenth Amendments to the U.S.

              By defendant(s):

              The Pennsylvania state laws challenged by Plaintiffs – which govern licenses that
              are required for individuals to carry concealed firearms on their person outside of
              their homes or in their vehicles – are precisely the type of “presumptively lawful”
              and “longstanding” measures that that the Supreme Court has held are outside the
              scope of the protections afforded by the Second Amendment. District of
              Columbia v. Heller, 554 U.S. 570, 626-7, 627 n.26 (2008).


       1.2    The facts the parties dispute are as follows:

              None at the present time; however, Defendants may need to explore the
              factual assertions of Plaintiffs depending on the Courts disposition of the
              pending Motion to Dismiss

              agree upon are as follows: N/A



       1.3    The legal issues the parties dispute are as follows:

              Whether the complained of statutes violate the Second and Fourteenth
              Amendments to the U.S. Constitution

              agree upon are as follows: N/A



       1.4    Identify any unresolved issues as to service of process, personal jurisdiction,
              subject matter jurisdiction, or venue: NONE




       1.5    Identify any named parties that have not yet been served: NONE
         Case 1:21-cv-00710-CCC Document 16 Filed 06/30/21 Page 4 of 9




       1.6     Identify any additional parties that:

               plaintiff(s) intends to join: NONE


               defendant(s) intends to join: NONE

       1.7     Identify any additional claims that:

               plaintiff(s) intends to add: NONE


               defendant(s) intends to add: NONE


2.0    Disclosures

       The undersigned counsel certify that they have made the initial disclosures required by
Federal Rule of Civil Procedure 26(a)(1) or that they will do so within the time provided by that
rule.

       2.1     Separately for each party, list by name and title/position each person whose
               identity has been disclosed.

               Disclosed by    Plaintiffs’ Counsel:

                              Name                            Title/Position

                              Julio Suarez                                     Plaintiff

                              Daniel Binderup                                  Plaintiff

                              Daniel Miller                                    Plaintiff

                              Firearm Policy Coalition, Inc                    Plaintiff

                              Second Amendment Foundation                      Plaintiff__________


               Disclosed by    Defendant’s Counsel:

                              Name                            Title/Position

                              Col. Robert Evanchick                            Defendant
        Case 1:21-cv-00710-CCC Document 16 Filed 06/30/21 Page 5 of 9




3.0   Early Motions

      Identify any motion(s) whose early resolution would likely have a significant effect either
      on the scope of discovery or other aspects of the litigation:

      Nature of Motion              Moving Party                      Anticipated Filing Date
      Motion to Dismiss             Defendant                         Brief in Support – July 15th
       nd
      2 Motion for Summary Judgment Plaintiff                         Seek guidance from Court

4.0   Discovery

      4.1    Briefly describe any discovery that has been completed or is in progress:

             By plaintiff(s): Rule 26

             By defendant(s): Rule 26

      4.2    Describe any discovery that all parties agree should be conducted, indicating for
             each discovery undertaking its purpose or what kinds of information will be
             developed through it (e.g., "plaintiff will depose Mr. Jones, defendant's controller,
             to learn what defendant's revenue recognition policies were and how they were
             applied to the kinds of contracts in this case"): Unknown at the present time;
             Parties agree to stay discovery pending the Court’s resolution of the pending
             Motion to Dismiss, in the interest of efficiency and economy.

      4.3    Describe any discovery that one or more parties want(s) to conduct but to which
             another party objects, indicating for each such discovery undertaking its purpose
             or what kinds of information would be developed through it: N/A

      4.4    Identify any subject area limitations on discovery that one or more parties would
             like imposed, at the first stage of or throughout the litigation: N/A

      4.5    For each of the following discovery tools, recommend the per-party or per-side
             limitation (specify a number) that should be fixed, subject to later
             modification by stipulation or court order on an appropriate showing (where the
             parties cannot agree, set forth separately the limits recommended by plaintiff(s)
             and by defendant(s)): N/A

             4.5.1 depositions (excluding experts) to be taken by: N/A

                     plaintiff(s):                    defendant(s):

             4.5.2 interrogatories to be served by:

                     plaintiff(s):                    defendant(s):
         Case 1:21-cv-00710-CCC Document 16 Filed 06/30/21 Page 6 of 9




4.5.3   document production requests to be served by: N/A


                       plaintiff(s):                   defendant(s):

               4.5.4   requests for admission to be served by: N/A

                       plaintiff(s):                   defendant(s):

        4.6    Discovery of Electronically Stored Information

               X Counsel certify that they have conferred about the matters addressed in M.D.
               Pa LR 26.1 and that they are in agreement about how those matters will be
               addressed in discovery.

               X Counsel certify that they have conferred about the matters addressed in M.D.
               Pa. LR 26.1 and that they are in agreement about how those matters will be
               addressed in discovery with the following exceptions:

5.0     Protective Order

        5.1    If entry of a protective order is sought, attach to this statement a copy of the
               proposed order. Include a statement justifying the propriety of such a protective
               order under existing Third Circuit precedent. N/A, at the present time.

        5.2    If there is a dispute about whether a protective order should be entered, or about
               certain terms of the proposed order, briefly summarize each party's position
               below: N/A

6.0     Scheduling

        6.1    Final date for joining additional parties: N/A

                                       Plaintiff(s)
                                       Defendants(s)


        6.2    Final date for amending pleadings: N/A

                                       Plaintiff(s)

                                       Defendants(s)

        6.3    All fact discovery commenced in time to be completed by: N/A
               ________________

        6.4    All potentially dispositive motions should be filed by:   Defendant filed a Motion
        Case 1:21-cv-00710-CCC Document 16 Filed 06/30/21 Page 7 of 9




             to Dismiss and Plaintiffs may file a second Motion for Summary either during the
             pendency of Defendants Motion to Dismiss or after the Court’s resolution of
             Defendant’s Motion to Dismiss.

      6.5    Reports from retained experts due: N/A

             from plaintiff(s) by

             from defendant(s) by

      6.6    Supplementations due        N/A

      6.7    All expert discovery commenced in time to be completed by               N/A

      6.8    This case may be appropriate for trial in approximately: N/A

                     240 Days from the filing of the action in this court

                     365 Days from the filing of the action in this court

                     Days from the filing of the action in this court

      6.9    Suggested Date for the final Pretrial Conference: N/A

                                      (month/year)

      6.10   Trial

             6.10.1 Suggested Date for Trial:

                                N/A                    (month/year)

7.0   Certification of Settlement Authority (All Parties Shall Complete the Certification)

      I hereby certify that the following individual(s) have settlement authority.

      Joshua Prince, Esq.
      Name

      Attorney for Plaintiffs
      Title

      Civil Rights Defense Firm, P.C., 646 Lenape Road, Bechtelsville, PA 19505


      Address
        Case 1:21-cv-00710-CCC Document 16 Filed 06/30/21 Page 8 of 9




      (888) 202 - 9297      Daytime Telephone


      Alexander Korn
      Name

       Attorney for Defendant
      Title

       Office of Attorney General, Civil Law Division – Litigation

       15th Floor, Strawberry Square, Harrisburg, PA 17120
      Address

      ( 717) 712 - 2037     Daytime Telephone

8.0 Alternative Dispute Resolution ("ADR")

      8.1    Identify any ADR procedure to which this case already has been assigned or
             which the parties have agreed to use.

             ADR procedure N/A

             Date ADR to be commenced
             Date ADR to be completed

      8.2    If the parties have been unable to agree on an ADR procedure, but one or more
             parties believe that the case is appropriate for such a procedure, identify the party
             or parties that recommend ADR and the specific ADR process recommended:
             N/A


      8.3    If all parties share the view that no ADR procedure should be used in this case, set
             forth the basis for that view: Strictly legal/constitutional law issue


9.0   Consent to Jurisdiction by a Magistrate Judge

      Indicate whether all parties agree, pursuant to 28 U.S.C. ' 636(c)(1), to have a magistrate
      judge preside as the judge of the case with appeal lying to the United States Court of
      Appeals for the Third Circuit:

      All parties agree to jurisdiction by a magistrate judge of this court:     Y     X    N.

      If parties agree to proceed before a magistrate judge, please indicate below which
           Case 1:21-cv-00710-CCC Document 16 Filed 06/30/21 Page 9 of 9




         location is desired for the proceedings:

                                Scranton/Wilkes-Barre
                                Harrisburg
                                Williamsport


10.0 Other Matters

         Make any other suggestions for the case development process, settlement, or trial that
         may be useful or necessary to the efficient and just resolution of the dispute.

         Parties agree to stay discovery pending the Court’s resolution of the Defendant’s
         Motion to Dismiss. Parties believe this matter will be resolved either through
         Defendant’s Motion to Dismiss or cross-Motions for Summary Judgment.

11.0 Identification of Counsel

         Counsel shall be registered users of the court=s Electronic Case Files System (ECF) and
         shall file documents electronically in accordance with the Local Rules of Court and the
         Standing Order RE: Electronic Case Filing Policies and Procedures. Electronic filing is
         required unless good cause is shown to the Chief Judge why counsel cannot comply with
         this policy. Any request for waiver of electronic filing must be filed with the Clerk=s
         Office prior to the case management conference. The Chief Judge may grant or deny
         such request.

         Identify by name, address, and telephone number lead counsel for each party.    Also
         please indicate ECF User status below.

Dated:                   /s/ Joshua Prince, Esq.
                               Attorney(s) for Plaintiff(s)
                      G ECF User(s)
                      G Waiver requested (as separate document)
                      G Fed.R.Civ.P.7.1 (statement filed if necessary)*

Dated:                      /s/ Alexander T. Korn
                             Attorneys(s) for Defendant(s)
                      G ECF User(s)
                      G Waiver requested (as separate document)
                      G Fed.R.Civ.P.7.1 (statement filed if necessary)*

* Fed.R.Civ.P.7.1 requires a nongovernmental corporate party to file a statement with the initial
pleading, first entry of appearance, etc., that identifies any parent corporation and any publicly
held corporation that owns 10% or more of its stock, or state there is no such corporation.
